In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated March 25, 1968, which dismissed the writ. Judgment affirmed] without costs. The basis of relator’s claim was his assertion that at the, trial which resulted in his conviction and incarceration the People violated Ms fundamental constitutional rights by the introduction of testimony concerning Ms prior convictions. On this habeas corpus proceeding the Special Term which did not have the minutes of the criminal case trial before it, held that, in view of the fact that full appellate review of the conviction had been had (see People v. Richardson, 23 A D 2d 536, affd. 16 N Y 2d 897, cert. den. 384 U. S. 1020), it should not disturb -the conviction. Our examination of the trial minutes failed to reveal any basis for relator’s claim. Accordingly, the dismissal of the writ was proper (People ex rel. Keitt v. McMann, 18 N Y 2d 257). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuseello, JJ., concur.